Bell, Chief Judge.
The defendant was convicted of theft by taking. Held:
1. As a part of its case, the state presented the testimony of an accomplice. The trial court charged the jury: "Slight evidence that the defendant was a party to the crime will corroborate the accomplice and warrant conviction . . .”, but did not further charge that the corroboration when considered with the other evidence must be sufficient to satisfy the jury of the guilt of the defendant beyond a reasonable doubt. Chapman v. State, 109 Ga. 157 (34 SE 369), held a practically identical charge and failure to charge to be reversible error. Chapman controls here and we reverse because of this instructional error only. See also Price v. State, 141 Ga. App. 335 (233 SE2d 462).
2. The enumeration concerning the admissibility of certain evidence has no merit.
3. As this case may be retried, we do not pass on the issue of the sufficiency of the evidence to authorize the verdict.

Judgment reversed.


McMurray and Smith, JJ., concur.

Argued September 19, 1977
Decided October 13, 1977.
C. C. Perkins, for appellant.
John T. Perren, District Attorney, for appellee.